Name: Commission Regulation (EEC) No 3677/83 of 23 December 1983 authorizing the conclusion of long-term private storage contracts for grape must, concentrated grape must and rectified concentrated grape must in respect of the 1983/84 wine year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 12 . 83 Official Journal of the European Communities No L 366/51 COMMISSION REGULATION (EEC) No 3677/83 of 23 December 1983 authorizing the conclusion of long-term private storage contracts for grape must, concentrated grape must and rectified concentrated grape must in respect of the 1983/84 wine year THE COMMISSION OF THE EUROPEAN COMMUNITIES, term storage contracts for products covered by short ­ term contracts concluded before the date of entry into force of this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION :Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1595/83 (2), and in particular Articles 8 (3) and 9 (5) thereof, Article 1 Long-term storage contracts may be concluded for grape must, concentrated grape must and rectified concentrated grape must, during the period 16 December 1983 to 15 February 1984. Whereas Commission Regulation (EEC) No 3676/83 (3) authorized the conclusion of long-term private storage contracts for certain table wines for the 1983/84 wine year ; whereas the condition laid down in the second indent of Article 8 (2) of Regulation (EEC) No 337/79 for authorizing the conclusion of long-term storage contracts for grape must, concen ­ trated grape must and rectified concentrated grape must is therefore fulfilled ; Article 2 For the storage contracts referred to in Article 1 , the amount of aid as specified in Article 12 of Regulation (EEC) No 1059/83 shall be increased by 20 % . Whereas Article 9 (4) of Regulation (EEC) No 337/79 provides that, for long-term contracts, the amount of the aid may be increased by up to 20 % ; whereas, in view of the considerable risks to which must is subject during a long period of storage, provision should be made to increase by 20 % the rates of aid specified in Article 12 of Commission Regulation (EEC) No 1059/83 of 29 April 1983 on storage contracts for table wine , grape must, concentrated grape must and recti ­ fied concentrated grape must (4), as amended by Regu ­ lation (EEC) No 2405/83 0 ; Article 3 Short-term storage contracts concluded before the date of entry into force of this Regulation shall , at the request of the party concerned, be terminated in respect of those quantities for which, at the time of such termination , that party enters into a long-term storage contract . In this event, for the quantities thus placed under a long-term storage contract, within the limits specified in the second indent of Article 5 ( 1 ) of Regulation (EEC) No 1059/83 , entitlement to short-term storage aid shall not be lost in respect of the period during which they were the subject of the short-term contract . Whereas, in order to relieve the market on a more lasting basis and to prevent further difficulties after the expiry of the short-term contracts already concluded , it appears advisable to permit the conclusion of long Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 16 December 1983 . (') OJ No L 54, 5 . 3 . 1979, p. 1 . ( 2) OJ No L 163 , 22 . 6 . 1983 , p. 48 . (') See page 47 of this Official Journal . O OJ No L 116 , 30 . 4 . 1983 , p. 77 . O OJ No L 230 , 26 . 8 . 1983 , p. 12 . No L 366/52 Official Journal of the European Communities 28 . 12. 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 December 1983 . For the Commission Poul DALSAGER Member of the Commission